PER CURIAM.
This disciplinary proceeding by The Florida Bar against James L. Lee, Jr., a member of The Florida Bar, is presently before us on report of a judicial referee. No petition for review has been filed by the bar or by Lee.
The referee has found that Lee used funds held in trust for a client to pay personal expenses, and that in so doing hje violated article XI, rule 11.02(4) of the Integration Rule, and disciplinary rules 1-102(A)(3) and 1-102(A)(6) of the Code of Professional Responsibility. Pursuant to article XI, rule 11.09(3)(f) of the Integration Rule, we approve both the findings of the referee and his recommendation that Lee be suspended from the practice of law for a period of three (3) months, effective May 25,1981, reinstatement being automatic under rule 11.10(4), and that he pay costs in the amount of $647.00 for this proceeding.
It is so ordered.
ADKINS, Acting C. J., BOYD, ENGLAND, ALDERMAN and McDONALD, JJ., concur.